Citation Nr: 0000704	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-20 711	)	DATE
	)
	)

THE ISSUE

Whether a July 1998 decision by the Board of Veterans' 
Appeals (Board) that dismissed the issue of timeliness of an 
appeal of a November 1969 decision by a Department of Veteran 
Affairs (VA) Regional Office (RO) involved clear and 
unmistakable error (CUE).  

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to dependency and 
indemnity compensation (DIC) as the unremarried widow of the 
veteran is addressed in a separate decision that has been 
assigned a separate docket number.)  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

In a September 1998 statement (VA Form 21-4138), the 
appellant requested reconsideration of a July 7, 1998, Board 
decision.  In November 1998, the appellant representative 
filed a request for motion for reconsideration.  In December 
1998, the Board denied the motion for reconsideration, and 
informed the appellant that it was also construing the motion 
as a request for revision of a prior Board decision on the 
grounds of CUE, which would be reviewed once final 
regulations with respect to carrying out the provisions of 
Pub. L. No. 105-111 had become effective.  

In March 1999, the appellant and her representative were 
notified of the final CUE regulations and given 60 days to 
notify the Board if she wished to proceed with her claim.  In 
April 1999, the appellant stated that she wished to proceed 
with her claim.  In August 1999, the appellant and her 
representative were given notice of the rules regarding 
challenges to Board decisions on the grounds of CUE, and were 
given 30 days to respond.  In a statement dated later in 
August 1999, the appellant's representative requested the 
claims file to review, in order to provide additional 
arguments on behalf of the appellant with regard to the CUE 
claim.  

Based on the communications since the motion for 
reconsideration was denied, the Board finds that the 
appellant has challenged the Board's July 1998 decision on 
the grounds of CUE.  The new statutory and regulatory 
provisions permit a claimant to demand review by the Board to 
determine whether CUE exists in an appellate decision 
previously issued by the Board, with a right of review by the 
United States Court of Appeals for Veterans Claims (Court) of 
such determinations.  38 U.S.C.A. §§ 5109A and 7111; 
38 C.F.R. §§ 20.1400, 20.1403; VAOPGCPREC 01-98 (O.G.C. Prec. 
01-98).  



FINDINGS OF FACT

1. In a decision dated July 7, 1998, the Board dismissed an 
issue of whether a notice of disagreement had been timely 
filed with respect to a November 1969 rating decision that 
denied the appellant's claim for DIC as the unremarried widow 
of the veteran.  The Board found that because the evidence 
revealed that the RO had not issued a decision on the 
timeliness issue, that the appellant had not filed a notice 
of disagreement with regard to the timeliness issue, and that 
the appellant had not perfected an appeal of the issue of 
timeliness of an appeal of the November 1969 rating decision.  

2. The facts as they were known at the time of the Board 
decision of July 7, 1998, were correct and it has not been 
shown otherwise.  

3. The statutory and regulatory provisions extant at the time 
of the July 7, 1998, Board decision were correctly applied 
and it has not been shown otherwise.  


CONCLUSION OF LAW

The decision of July 7, 1998, wherein the Board dismissed an 
issue of timeliness of appeal of a November 1969 rating 
decision that denied the appellant's claim for DIC as the 
unremarried widow of the veteran, did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.201, 20.1400, 20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; the requirements of a well-grounded claim; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions. 38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions, is not subject to the 
provisions of 38 C.F.R. Parts 19 and 20 which relate to the 
processing and disposition of appeals.  38 C.F.R. § 20.1402.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).  

The appellant asserts that the Board committed CUE in its 
July 7, 1998, decision by dismissing the issue of whether an 
appeal had been timely filed with respect to a November 1969 
rating decision that denied her claim for DIC as the 
unremarried widow of the veteran.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 

compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  For a 
Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  To warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Examples of situations that are not clear and 
unmistakable error include (1) a changed diagnosis - a new 
medical diagnosis that ''corrects'' an earlier diagnosis 
considered in a Board decision; (2) the Secretary's failure 
to fulfill the duty to assist; and (3) a disagreement as to 
how the facts were weighed or evaluated.  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1403.  

The Court stated in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
that "It must be remembered that clear and unmistakable error 
is a very specific and rare kind of error."  

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  

The correct facts of record as they were known at the time of 
the Board's July 1998 decision revealed that the appellant 
filed a claim in March 1996 requesting DIC as the unremarried 
widow of the veteran, which was followed by a September 1996 
statement in which she requested an explanation as to why she 
was not receiving DIC.  In November 1996, the RO informed the 
appellant that her November 1969 claim for DIC as the 
unremarried widow of the veteran had been denied because her 
marriage to the veteran had not met the requirements for 
either a deemed valid marriage or a deemed valid common-law 
marriage, and that her current claim was denied because the 
evidence of record had not changed since the November 1969 
denial.  

In two November 1996 statements, the appellant expressed her 
disagreement with the RO's November 1996 denial of her claim 
for DIC benefits.  

The RO subsequently sent the appellant a letter in January 
1997 which again set forth the reasons for its November 1969 
denial of a claim for DIC, and which reiterated its denial of 
her current claim for DIC on the basis that she had not 
submitted new and material evidence with which to reopen the 
previously denied, and now final, November 1969 claim for 
those benefits.  

In April 1997, the RO issued a statement of the case, which 
listed the issue as timeliness of appeal of the November 1969 
rating decision.  Thereafter, the appellant requested that 
her appeal be forwarded to the Board (VA Form 9, received by 
VA on June 2, 1997).  

The Board must again emphasize that CUE is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that 

the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been issued, 
a timely filed substantive appeal.  38 C.F.R. § 20.200.  A 
notice of disagreement is a written communication from the 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  Special wording is not required but the notice of 
disagreement must be in terms that can be reasonably 
construed as disagreement with a determination and a desire 
for appellate review.  Id.  

While it is unfortunate that the RO, in its April 1997 
statement of the case, introduced, and only discussed, the 
issue of whether a timely appeal had been filed with regard 
to the November 1969 rating decision, the facts remain that 
the RO never issued a decision as to that issue, and the 
appellant never filed a notice of disagreement as to that 
issue.  Therefore, she could not have perfected an appeal of 
the issue of timelines of appeal of the November 1969 rating 
decision.  The record clearly shows that, in her November 
1996 statements, she was appealing the RO's denial of 
entitlement to DIC due to the absence of new and material 
evidence with which to reopen the previously denied, and 
final, November 1969 claim.  

Because the RO had never issued a decision denying timeliness 
of an appeal of the November 1969 rating decision, and the 
appellant never filed a notice of disagreement with regard to 
that issue, thereby precluding perfection of an appeal of the 
issue, the Board's decision to dismiss the issue of 
timeliness of appeal of the November 1969 rating decision, on 
the basis that it did not have jurisdiction of the issue, was 
entirely appropriate.  


Clearly, the statutory and regulatory provisions extant at 
the time of the July 7, 1998, Board decision were correctly 
applied, and it has not otherwise been shown or contended.  
The facts as they were known at the time of that decision 
were correct, and it has not been shown otherwise.  All 
pertinent documentary evidence was considered by the Board.  
No relevant document was overlooked.  

Clearly, the correct facts as stated in this case and known 
to the Board in July 1998, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  

Additionally, the Board points out that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not give rise the level of CUE as that term has come to be 
defined.  

Overall, the Board finds that the criteria for CUE existing 
in the Board decision of July 7, 1998, have not been met.  


ORDER

There was no CUE in the July 7, 1998, decision wherein the 
Board dismissed, for lack of jurisdiction, a claim as to 
whether the appellant had timely perfected an appeal of a 
November 1969 rating decision that had denied entitlement to 
DIC as 

the unremarried widow of the veteran, and, accordingly, that 
decision should not be revised or reversed.  



		
	M. SIEGEL
Acting Member, Board of Veterans' Appeals


 


